Mr. Justice Thomson- delivered the opinion of the court. By this action the plaintiff, Laura Schwartz, sought to recover damages alleged to have been suffered by her by reason of the demolishing of a building owned by her, under the circumstances set forth in her amended declaration. She alleged in her amended declaration that she was .the owner of certain premises located on West 12th street in the City of Chicago, improved with a three-story building; that the defendant, City of Chicago,,in connection with an improvement involving the widening of 12th street, instituted certain condemnation proceedings involving the plaintiff’s property, as a result of which, a part of her property was duly condemned; that in these condemnation proceedings the plaintiff was awarded the sum of $3,675 for the north 42 feet of her lot and the further sum of $4,700, as the owner of the improvements on said north 42 feet, “including all damage to the remainder of the improvements not taken.” She further alleged that said latter sum was awarded for the purpose of removing the building back to the new front line of the lot. It was alleged that the court, in the condemnation proceedings, duly entered an order giving the City of Chicago the right at any time “to take possession of, damage and use,” for the purpose above referred to, the portion of . the plaintiff’s premises so condemned. The plaintiff also alleged that she remained in possession of her premises beyond the date on which the City of Chicago obtained the order of possession and that subsequent to the date said order of possession was entered, and while the plaintiff remained in possession of her premises, she, for a valuable consideration, * ‘ entered into an agreement with the President of the' Board of Local Improvements of the City of Chicago, the duly authorized agent of the defendant herein,” whereby she was permitted to retain possession of .the premises until a later date for the purpose of removing the building from the condemned portion of her lot and that the President of the Board at that time verbally agreed with the plaintiff that she might have until the later date designated to remove her building without interference from the city, and that relying upon said agreement she proceeded to arrange to have the building removed, but that before the building had been removed and before the expiration of the time agreed upon, “the defendant, by the President of the Board of Local Improvements,” entered into a contract with a wrecking company, pursuant to which the plaintiff’s building was torn down and removed and its materials appropriated by parties other than the plaintiff. A demurrer to the original declaration was ordered to stand as to the amended declaration and was then sustained as to said amended declaration and judgment was entered in favor of tibe defendant and against the plaintiff for costs. The plaintiff elected to stand by the amended declaration and perfected this appeal, to reverse the judgment referred to. In onr opinion the judgment of the superior court must be affirmed, if, for no other reason, because under the decree entered by the court in the condemnation proceedings, the defendant, City of Chicago, acquired not only the right to possession of the portion of the plaintiff’s premises which ,was condemned, but it became the owner of the part condemned, including the improvements, and the defendant also was decreed to pay the plaintiff a certain amount in payment of any damages that might be caused to the portion of improvements not taken, by reason of the removel of that portion of the improvements which was taken. It is obvious that the President of the Board of Local Improvements could not interfere with the rights thus obtained by the City of Chicago in the condemnation proceedings, by personally making any agreement or promise,- either with or without a consideration, under which the plaintiff was to have certain rights with regard to the property, contrary to the provisions of the decree which had been entered in favor of the city in the condemnation proceedings. The plaintiff specifically avers in her declaration that it is provided by statute that the President of the Board of Local Improvements shall have power, among other things, “to execute contracts, vouchers, bonds, pay rolls and all other papers, documents and instruments necessary to carry this act and all proceedings hereunder into full force and effect.” [Hurd’s Bev. St. ch. 24, sec. 512, J. & A. ¶ 1393.] After setting up that specific authority vested in the President of the Board of Local Improvements by the statute, the plaintiff refers to him as “the duly authorized agent of the defendant herein.” This declaration does not sufficiently set forth a contract between the plaintiff and the defendant, tlirongh or by tbe President of tbe Board, but merely an oral understanding or agreement bad between tbe plaintiff and tbe President of tbe Board of Local Improvements. ' It is, of course, apparent that under tbe provisions of tbe statute referred to, tbe President of tbe Board of Local Improvements is not empowered to make sucb contract personally as be may cboose to, but be is simply empowered to execute sucb contract as may be made lawfully by tbe board. Tbe plaintiff might have made out her case if she bad alleged an agreement duly acted upon and entered into by tbe Board of Local Improvements and, pursuant to such action, duly executed by tbe President of tbe Board. Por tbe reasons stated, tbe judgment of tbe superior court is affirmed. Affirmed. Taylob, P. J., and O’Cokuob, J., concur.